UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4826



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM EDWARD MYERS, a/k/a Doc,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(CR-05-85)


Submitted: April 20, 2006                     Decided: April 24, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Parks N. Small, Federal Public Defender, Columbia, South Carolina,
for Appellant. Rose Mary Parham, Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William    Edward    Myers   pled   guilty   to    one    count   of

conspiracy to distribute and possess with intent to distribute

fifty grams or more of crack cocaine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), 846 (2000). The Government filed a notice

of prior convictions pursuant to 21 U.S.C. § 851 (2000), and Myers

was   classified     as   a   career    offender   under     the    Sentencing

Guidelines.1   The district court sentenced Myers to 262 months of

imprisonment, the bottom of the applicable advisory Guideline

range.    On appeal, counsel filed an Anders2 brief, in which he

states there are no meritorious issues for appeal, but suggests

that the district court failed to comply with the requirements of

Fed. R. Crim. P. 11 in the guilty plea hearing, and that Myers’

sentence is unreasonable.       Myers was advised of his right to file

a pro se supplemental brief, but has not filed a brief.             We affirm.

           Because Myers did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the Rule

11 hearing is reviewed for plain error.             See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).            Our review of the

plea hearing transcript reveals that the district court conducted

a thorough Rule 11 colloquy that assured Myers’ plea was made both

knowingly and voluntarily.       See United States v. DeFusco, 949 F.2d


      1
       U.S. Sentencing Guidelines Manual (2004).
      2
       Anders v. California, 386 U.S. 738 (1967).

                                   - 2 -
114, 117, 120 (4th Cir. 1991).            Accordingly, we find Myers’ guilty

plea   was    knowing     and     voluntary    and   properly    accepted   by    the

district court.

              Counsel      also     suggests       that   Myers’    sentence      is

unreasonable. Our review of the record convinces us that Myers was

properly classified as a career offender, and his Guideline range

was correctly determined to be 262 to 327 months of imprisonment.

United States v. Green, 436 F.3d 449, 455-56 (4th Cir. 2006)

(footnote omitted) (discussing reasonableness standard). Moreover,

we   find    no   error    in     the   district     court’s    selection   of   the

particular sentence imposed in this case. Id. at 457 (stating that

“a sentence imposed within the properly calculated Guidelines range

is   presumptively        reasonable.”)       (internal   quotation    marks     and

citation omitted).

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm Myers’ conviction and sentence.                 This

court requires that counsel inform Myers, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If Myers requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Myers.


                                         - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -